02/16/2018
                    IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                     November 7, 2017 Session

         TRAVIS DANIEL WOOLBRIGHT V. LEE ANNA WOOLBRIGHT

                       Appeal from the Circuit Court for Putnam County
                         No. 2015-CV-095       Amy V. Hollars, Judge


                                   No. M2016-02420-COA-R3-CV


In this appeal, a father challenges the trial court’s award of equal parenting time to the
child’s mother. The father contends that he should be awarded more parenting time
because the majority of the statutory best interest factors weigh in his favor and he
provides the child more stability. We have reviewed the record and find that the trial
court did not abuse its discretion in awarding equal parenting time to the parties.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which THOMAS R.
FRIERSON, II, and W. NEAL MCBRAYER, JJ., joined.

Michael Savage, Livingston, Tennessee, for the appellant, Travis Daniel Woolbright.

Lee Anna Woolbright, Cookeville, Tennessee, Pro Se.

                                                OPINION

                             FACTUAL AND PROCEDURAL BACKGROUND

       Travis Daniel Woolbright (“Father”) and Lee Anna Woolbright (“Mother”) were
married on October 27, 2013. They have one child from the marriage, Jameson, born in
August 2013. Mother also has a child from a previous relationship, Jackson, born in July
2011. In early 2015, Mother began an affair with Levi Altura.1 Shortly thereafter, the
parties separated. After approximately one and one-half years of marriage, Father filed
for divorce on the grounds of irreconcilable differences and inappropriate marital
conduct. Mother filed an answer and counter-complaint for divorce based on the same
grounds.

1
    Mr. Altura’s name also appears in the record as “Levy Altura.”
       Both parties worked during the marriage. Mother works as a store manager for
Dollar General. Early in the marriage, her work schedule required her to work late hours
because she was the manager for the closing shift; however, she now works the early shift
and is home between 3:00 p.m. and 4:00 p.m. Father works for his family’s business,
Woolbright’s Garage Doors, and generally works from 6:30 a.m. until 2:30 p.m.

       After filing the complaint, Father filed a motion for pendente lite relief. The
record does not include Father’s motion, but the trial court’s order entered on June 17,
2015, states that the court heard the motion on June 3, 2015, and that it pertained to
establishing a temporary parenting plan and child support. The trial court designated
Mother as the primary residential parent, granted both parties equal parenting time, and
ordered Mother to pay $31 per month in child support. The trial court based its decision,
in part, on the fact that Father had refused to allow Mother to exercise parenting time at
her home because she resided with Mr. Altura. The trial court found that Father’s actions
were “not a good example of facilitating a good relationship with the Mother.” The trial
court noted that Mother’s “relationships with other men shows instability.”

        The parties were scheduled to attend mediation on August 6, 2015. Both parties
arrived for the scheduled mediation; however, it did not occur because Mother refused to
participate. Before leaving the mediation, Mother informed Father in writing that she
intended to relocate to Illinois. On August 28, 2015, Father filed an objection to
Mother’s relocation and requested that the trial court grant an ex parte temporary
restraining order enjoining and restraining her from removing Jameson from Tennessee.
The trial court granted the ex parte restraining order on September 23, 2015. Father’s
divorce complaint was scheduled for a hearing on October 2, 2015. Mother moved to
Illinois without Jameson one week before the scheduled hearing.

                                October 2, 2015 Hearing

        Father testified that he has worked for Woolbright’s Garage Doors since 2001. He
stated that he lives with his parents and does not plan to move in the near future. The
home he shares with his parents is large enough to allow Jameson his own bedroom.
According to Father, his parents are very supportive and help him with Jameson.
Specifically, while Father is at work, Jameson stays with Father’s mother. He explained
that, although his mother provided some assistance by taking care of Jameson while
Father is at work, he does not rely on her to provide the necessary care for Jameson after
returning home from work. Father feeds, clothes, and bathes the child. Furthermore, he
takes the child to medical appointments, sick-baby appointments, and well-baby
appointments. Father stated that he wanted the child to be able to communicate with
Mother while she resides in Illinois. In regard to Mother’s move to Illinois, Father
testified that she did not tell him when she was moving. He learned of her move when
two people called to tell him that there was a moving truck parked in front of Mother’s
residence. Father drove to Mother’s home and watched Mr. Altura load Jameson’s

                                          -2-
belongings onto the moving truck. Finally, Father testified that he had received no child
support payments from Mother.

        Mother testified at the hearing as well. She testified that she provided the
necessary care for Jameson, such as diaper-changing and bathing. She stated that she had
steady employment as a store manager for Dollar General. She admitted that she moved
to Illinois prior to the hearing because she accepted a position managing a Dollar General
in that area. According to Mother, the new position paid $8,000 more per year than the
position she held in Tennessee and could potentially advance her career. She explained
that the job was in a store that had “fallen behind” and, if she improved that store within
one year, she could enroll in human resource (“HR”) training in Chicago. After receiving
the HR training, she could advance to an HR position within Dollar General. She stated
that she could receive the HR training at the same time she worked as a store manager.
Furthermore, there was a daycare for the child to attend located in the same complex as
the store where Mother works. In regard to her son Jackson, Mother testified that there
was no custody or visitation order in place. She and Jackson’s father “work together” so
he can visit Jackson as much as possible. Mother further testified that Jackson currently
lived with his father but would soon be joining her in Illinois. She thought it was
important for her children to be together.

        Mother admitted to having an affair with Mr. Altura. She testified that he is from
Illinois and is, in fact, still married to a woman in Illinois. Following the pendente lite
hearing, Mr. Altura returned to Illinois for a brief time. Mother stated that he moved
back to Tennessee, however, so they could “further their relationship.” Mr. Altura
moved to Illinois with her when she accepted the new manager position and the two were
living together at the time of the hearing. Mother testified that Mr. Altura and his wife
were working on obtaining a divorce but had to wait “on their taxes so that they could
pay the court.” According to Mother, she and Mr. Altura planned to marry once they
both obtained divorces. Finally, Mother testified that Mr. Altura had a good relationship
with Jameson: Jameson responds well to him and “they play together.”

       The trial court entered an order titled “Final Order and Decree of Divorce” on
November 17, 2015. In this order, the trial court declared the parties divorced,
designated Father as the primary residential parent, and incorporated a parenting plan that
provided equal residential parenting time to the parties. The trial court conducted a best
interest analysis applying the factors found in Tenn. Code Ann. § 36-6-106(a), which we
will discuss in further detail later in this opinion. Due to the distance between the parties’
homes, the day-to-day schedule provided for the child to be with one parent for three
weeks and then switch to be with the other parent for three weeks. The trial court stated
at the bottom of the order that “the parenting schedule will be reviewed by the Court in
March, 2016.” When the trial court did not review the parenting schedule in March 2016,



                                            -3-
Father filed a motion to modify the parenting plan2 on April 5, 2016. The trial court
heard Father’s motion on August 25, 2016.

                                      August 25, 2016 Hearing

        The trial court again heard testimony from Mother and Father. Mother testified
that, one week prior to the hearing, she had moved back to Tennessee with her newborn
child from her relationship with Mr. Altura. According to Mother, Mr. Altura had not
returned to Tennessee at that time but would join her once he worked out his two-week
notice with his Illinois employer. When asked about her current living situation, Mother
responded that she lives with her sister. Mother explained that twelve people will be
living in her sister’s four-bedroom home. The twelve people who will be living in the
home include: Mother, Jameson, Jackson, Mr. Altura, her child with Mr. Altura, her
sister, her sister’s husband, her sister’s three children, and her parents. Mother testified
that the crowded living situation was temporary and that she and Mr. Altura planned to
find separate housing.

       Despite the fact that she was divorced, Mother admitted that she still had not
married Mr. Altura because he had not yet obtained a divorce from his current wife.
Mother testified that she still worked for Dollar General but was on maternity leave at the
time of the hearing. She stated that, when she returned to work, she would have the same
job she had prior to her move to Illinois. She could not advance to an HR position
because she did not receive the HR training as planned. Mother explained that, after
moving to Illinois, she realized that the HR training would require more work and she
“was already having to work so much.” She stated that she decided her family was more
important to her. In regard to Jackson, Mother testified that he did not move to Illinois
with her as originally planned because she and Jackson’s father decided it would be best
if he remained in Tennessee so he would not need to change pre-schools. Finally, she
admitted that she was behind on her child support payments but explained that it was due
to her being on maternity leave. She testified that her payments to Father would resume
once she returned to work.

       Father dedicated much of his testimony to showing that he provided more stability
for the child than Mother. For instance, he stated that he is in a stable environment and
has been in a stable environment almost all of his life. In regard to his consistency, he

2
  At the August 25, 2016 hearing, Father’s counsel stated that the motion probably should have been for a
change pending the review rather than for a modification. We agree. Once a trial court incorporates a
permanent parenting plan into a final divorce decree, the parties must comply with the parenting plan
unless or until it is modified by a court. Armbrister v. Armbrister, 414 S.W.3d 685, 697 (Tenn. 2013). It
is clear from reading the November 17, 2015 order, however, that the parenting plan was not intended to
be a final adjudication of custody because the trial court ordered that the parenting schedule be reviewed
in March 2016. Therefore, the trial court correctly considered the matter as an initial custody
determination rather than a request for modification.
                                                  -4-
testified that “[y]ou can almost base the days, you know what’s going to happen because
I stay consistent. If I tell [Jameson] I’m going to do something, that’s how it goes.”
Father further testified that he still lived with his parents and worked at the same job he
has worked at for fifteen years. He stated that Mother, on the other hand, has moved four
or five times “in the last couple of years.” He expressed concerns regarding whether
Mother would do the things she told the trial court she would do because “she changes
whenever she gets it in her mind that, you know, she doesn’t like something. . . . when
she gets to a point, she puts up a wall. And that’s it. And it’s just, it’s on to the next
thing then.” Father testified that he spends time with the child on the weekends either
fishing or going to caves.

        The trial court issued its ruling from the bench, which it adopted and incorporated
into its order entered on November 4, 2016. In its order, the trial court also adopted and
reincorporated all findings contained in the November 17, 2015 order. Because the court
did not re-examine primary residential parent status, Father remained the primary
residential parent. The court, however, found that Mother’s move back to Tennessee
warranted a re-examination of the parenting schedule. Based on the proof presented at
both hearings, the trial court again granted the parties equal parenting time. The new
day-to-day schedule, however, provided for the child to be with one parent for one week
and then switch to the other parent for a week. The court found that both parents have a
loving relationship with the child, have a good disposition to provide the child with
necessities, and are physically, mentally, and emotionally fit to care for the child. The
trial court found that Father’s home did provide more stability but stated that Mother was
in a stronger position to co-parent now and her move back to Tennessee “allows her a
greater family network of support.” Father appeals.

       On appeal, Father presents three issues for our review. Those issues can be
consolidated into one issue and restated as follows: whether the trial court abused its
discretion in awarding an equal amount of parenting time to Mother.

                                     STANDARD OF REVIEW

        Our review of the trial court’s findings of fact is de novo with a presumption that
the findings are correct unless the evidence preponderates otherwise. TENN. R. APP. P.
13(d); Armbrister v. Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013). Evidence
preponderates against the trial court’s findings of fact when it “support[s] another finding
of fact with greater convincing effect.” Hopwood v. Hopwood, No. M2015-01010-COA-
R3-CV, 2016 WL 3537467, *4 (Tenn. Ct. App. June 23, 2016) (citing Walker v. Sidney
Gilreath & Assocs., 40 S.W.3d 66, 71 (Tenn. Ct. App. 2000)). We review a trial court’s
conclusions of law de novo, according them no presumption of correctness. Armbrister,
414 S.W.3d at 692; Rigsby v. Edmonds, 395 S.W.3d 728, 734 (Tenn. Ct. App. 2012).



                                           -5-
      Trial courts have “broad discretion” when making custody and visitation
determinations. Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001). As the Tennessee
Supreme Court has explained:

       Because decisions regarding parenting arrangements are factually driven
       and require careful consideration of numerous factors, Holloway v.
       Bradley, 190 Tenn. 565, 230 S.W.2d 1003, 1006 (1950); Brumit v.
       Brumit, 948 S.W.2d 739, 740 (Tenn. Ct. App. 1997), trial judges, who have
       the opportunity to observe the witnesses and make credibility
       determinations, are better positioned to evaluate the facts than appellate
       judges. Massey-Holt v. Holt, 255 S.W.3d 603, 607 (Tenn. Ct. App. 2007).
       Thus, determining the details of parenting plans is “peculiarly within the
       broad discretion of the trial judge.’” Suttles v. Suttles, 748 S.W.2d 427, 429
       (Tenn. 1988) (quoting Edwards v. Edwards, 501 S.W.2d 283, 291 (Tenn.
       Ct. App. 1973)). “It is not the function of appellate courts to tweak a
       [residential parenting schedule] in the hopes of achieving a more reasonable
       result than the trial court.” Eldridge v. Eldridge, 42 S.W.3d 82, 88 (Tenn.
       2001). A trial court’s decision regarding the details of a residential
       parenting schedule should not be reversed absent an abuse of discretion.
        Id. “An abuse of discretion occurs when the trial court . . . appl[ies] an
       incorrect legal standard, reaches an illogical result, resolves the case on a
       clearly erroneous assessment of the evidence, or relies on reasoning that
       causes an injustice.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn.
       2011).

Armbrister, 414 S.W.3d at 693. Thus, we will not find that a trial court abused its
discretion in establishing a parenting plan unless the trial court’s ruling “‘falls outside the
spectrum of rulings that might reasonably result from an application of the correct legal
standards to the evidence found in the record.’” Id. (quoting Eldridge, 42 S.W.3d. at
88).

                                          ANALYSIS

       Father argues that the trial court abused its discretion in awarding Mother an equal
amount of parenting time with the child. Specifically, he argues that the parenting plan is
illogical and inconsistent with the best interests of the child.

        When making a determination regarding a residential parenting schedule, the court
must base its decision on the best interests of the child. Tenn. Code Ann. § 36-6-106(a).
To determine a child’s best interests, court’s are directed to fashion a custody
arrangement that allows “both parents to enjoy the maximum participation possible in the
life of the child” in accordance with the factors enumerated in subdivisions (a)(1)-(15),
“the location of the residences of the parents,” and “the child’s need for stability.” Id.;

                                             -6-
see also Tenn. Code Ann. § 36-6-401(a) (“The general assembly recognizes the
fundamental importance of the parent-child relationship to the welfare of the child, and
the relationship between the child and each parent should be fostered unless inconsistent
with the child’s best interests.”).

        The trial court’s November 17, 2015 order reflects that it considered the factors
listed in Tenn. Code Ann. § 36-6-106(a), and the November 4, 2016 order adopted and
incorporated the trial court’s findings relating to these factors. With regard to the child’s
best interest, the trial court stated as follows:

              The Court makes the following findings upon application of the
       statutory factors set forth in Tenn. Code Ann. § 36-6-106:

              1) Both parents share a strong relationship with the minor child.
       Both parents have been present in the child’s life and have, until the point
       of separation, worked together to care for and support. This factor
       regarding the strength, nature, and stability of the child’s relationship with
       each parent favors each parent equally.

              2) Both parents have a good potential for future performance of
       parenting responsibilities with regard to their minor child, Jameson. Both
       are hard working and are committed to the child and his well-being.
       However, the court finds that both parents have, since their separation,
       failed at times to demonstrate a willingness and an inclination to facilitate
       and encourage a close and continuing relationship between Jameson and the
       other parent. [Father] unilaterally denied [Mother] contact with the child
       for a period of several weeks, after he learned that [Mother] was in a
       romantic relationship with Levy Altura. This action by [Father] was an
       unwarranted and unauthorized interruption of the mother’s contact with
       Jameson.

       Additionally, [Mother] has, by taking a job transfer and moving to the state
       of Illinois created a situation in which continued and regular contact with
       [Father] will be more difficult. The court observes that the proof did not
       indicate that this move was the only opportunity for advancement within
       [Mother’s] company. Rather it appears to be a decision taken rather hastily
       based upon [Mother’s] desire to live with Mr. Altura in Illinois. This move
       was not disclosed to or discussed with [Father] before he was alerted to the
       presence of a moving truck at [Mother’s] apartment. This action by
       [Mother] does not demonstrate a willingness to foster a close and
       continuing relationship with [Father]. This factor regarding facilitation of
       the parent-child relationship weighs against both parents, but slightly more
       heavily against [Father].

                                            -7-
       3) The factor set forth in Tenn. Code Ann. § 36-6-106(a)(3) does not
apply here.

       4) Both parents demonstrate a disposition to provide the child with
food, clothing, medical care, education and other necessary care, under the
factor set forth in Tenn. Code Ann. § 36-6-106(a)(4). Both parents are hard
working and have contributed to providing for these basic needs of the
child through maintaining steady employment and working together to care
for Jameson and his half-brother, Jackson, when not at work. While
[Mother] was somewhat behind on the payment of child support at the time
of the hearing, the amount of the arrearage ($186.00) was modest and
mother expressed the ability and desire to satisfy that obligation. The court
does not find that the fact that [Mother], at the time of the trial, owed this
small amount of child support, indicates any real lack of disposition to
provide for the child. The factor weighs equally in favor of each parent.

       5) Both parents have contributed significantly to the daily, hands-on
care of the child and have shared responsibilities for performing caregiving
duties such as feeding, bathing, and providing supervision for this young
child. Because [Mother’s] hours as a store manager have, on certain days,
been quite long, [Father] has made significant contributions as a caregiver.
The court also observes that [Father] has had the assistance of his mother in
this regard, since the parties resided with [Father’s] parents. This factor
weighs equally in favor of both parents.

      6) Both parents have developed ties of love, affection, and
emotional closeness to the child.

       7) Jameson is just over two years old, and both parents are capable
of meeting his emotional and development[] needs. In the interest of
preserving a continuing and close relationship with each parent, the court
finds that it would not be beneficial to this young child to remain apart from
either parent for lengthy periods of time (i.e., only seeing one parent in the
summer or on holidays). This factor weighs equally in favor of both
parents.

       8) The court finds that both [Father] and [Mother] are physically,
mentally, and emotionally fit to parent their son, Jameson. [Father]
questions [Mother’s] moral fitness because of the fact that she began an
adulterous relationship with Mr. Altura some months before the parties
separated. Additionally, proof indicated that Mr. Altura is a married man
with three children, and he is currently going through a divorce, which has
not been finalized in Illinois. The court observes that [Mother] has not

                                    -8-
been candid with this court about the nature of her relationship with Mr.
Altura during earlier hearings. While [Mother’s] affair undoubtedly
undermined the stability of Jameson’s homelife, this Court does not find
her to be morally unfit to parent her son. The subfactor of comparative
moral fitness weighs somewhat in [Father’s] favor.

        9) The factor set forth in Tenn. Code Ann. §36-6-106(a)(9)
regarding the child’s interactions and interrelationships with siblings and
other relatives, and the child’s involvement in other significant community
activities weighs in favor of [Father]. . . . The child developed significant
relationships with his grandparents, and especially with his grandmother
Woolbright who provided child care while both parents were at work. The
grandparent[s’] home has been the only home Jameson has known until
after the separation. . . . [Mother] has another child, Jackson Webb, by
another relationship, . . . who is also pre-school age. [Mother] testified that
Jackson would be accompanying her to Illinois. If the mother relocates
Jackson, then Jameson’s contact with his half-sibling would be reduced.

[Mother] will not have any meaningful family support network when she
moves to Illinois. Additionally, the surroundings will be unfamiliar to
Jameson, as will be the new contemplated daycare arrangement in Illinois.
This factor weighs in favor of [Father].

        10) “The importance of continuity in the child’s life and the length
of time the child has lived in a stable, satisfactory environment” is another
factor weighing in [Father’s] favor. [Father’s] home situation . . . offers
stability and familiarity to this young child. [Mother’s] home situation
provides comparatively less stability. Mother testified that she had to move
to Illinois and take over as the manager of a faltering store, and that she will
be there for one year. After that year, hopefully turning around the store,
she will be eligible to enroll in the company HR training program in
Chicago. While [Mother] shows laudable initiative to better her earning
power, it appears to his Court that the chief motivation for accepting this
job transfer is to be with Mr. Altura in Illinois. This rather drastic move,
undertaken at least largely to promote a relationship with relatively shallow
roots, does not demonstrate a commitment to stability and continuity for the
child. Mother has testified that she will marry Mr. Altura as soon as both
divorces are final. Therefore, she does plan to establish a more stable
family unit.

      11) There is no credible evidence of physical or emotional abuse to
Jameson. Hence, the factor set forth in Tenn. Code Ann. § 36-6-106(a)(11)
does not apply.

                                     -9-
              12) “The character and behavior of any other person who resides in
       or frequents the home of a parent” is another factor which must be
       considered. [Father] brought forth no proof that Mr. Altura is a threat of
       any harm to Jameson. [Mother] testified about a positive and warm
       relationship between Mr. Altura and Jameson. This factor does not weigh
       against [Mother].

              13) It is anticipated that [Mother] will be working hours similar to
       those she worked as the manager of the Dollar General in Cookeville.
       [Father] is employed in a family business and may have greater flexibility.
       This factor weighs slightly in [Father’s] favor.

        Father contends that the residential parenting schedule is illogical and inconsistent
with the best interests of the child because “the majority of the factors set forth in Tenn.
Code Ann. § 36-6-106 clearly weigh in [Father’s] favor” and “the plan does not take into
account the child’s need for stability.” A thorough examination of the trial court’s
application of Tenn. Code Ann. § 36-6-106 to the facts of the case shows that while four
of the best interest factors weigh in Father’s favor, five weigh equally in favor of both
parties and one weighs slightly more against him. Thus, Father is incorrect in his
assertion that the majority of the factors clearly weigh in his favor. Even if a majority of
the factors did weigh clearly in favor of Father, that would not necessarily mean that the
trial court abused its discretion by awarding an equal amount of parenting time to each
parent. As this Court has previously stated:

       Determining a child’s best interest is a “fact-sensitive inquiry” that does not
       call for “rote examination of each of the [relevant] factors and then a
       determination of whether the sum of the factors tips in favor of or against
       the parent. The relevancy and weight to be given each factor depends on
       the unique facts of each case.”

In re William K., No. M2014-01872-COA-R3-JV, 2015 WL 6164849, at *3 (Tenn. Ct.
App. Oct. 20, 2015) (quoting Solima v. Solima, No. M2014-01452-COA-R3-CV, 2015
WL 4594134, at *4 (Tenn. Ct. App. July 30, 2015)).

        The trial court relied on proof presented at the October 2, 2015 and August 25,
2016 hearings to determine that equally dividing residential parenting time was in the
child’s best interest. The trial court found that both parents had a strong relationship with
the child; each parent had developed emotional closeness with the child; both parents
demonstrated a disposition to provide the child with the necessaries of life; and both
parents had contributed significantly to the caregiving responsibilities for the child. The
trial court further found that keeping the young child apart from either parent for lengthy
periods of time would not be beneficial to the child because it would not preserve a
“continuing and close relationship with each parent.” A thorough examination of the

                                           - 10 -
record shows that the parties’ testimonies supported the court’s observations. Thus, we
cannot conclude that the trial court abused its discretion merely because four of the best
interest factors weighed in favor of Father.

        We turn now to Father’s contention that the residential parenting schedule is
illogical and inconsistent with the best interests of the child because it “does not take into
account the child’s need for stability.” Specifically, Father argues that Mother’s move to
Illinois and her move back to Tennessee do not indicate that she will meet the child’s
need for stability. Having reviewed the trial court’s October 2, 2015 order, it is clear that
the trial court considered Mother’s move to Illinois as it related to the child’s need for
stability. The court, in fact, stated that her move to Illinois did not demonstrate a
commitment to stability for the child because it was “drastic” and was “undertaken at
least largely to promote a relationship with relatively shallow roots.” In its November 17,
2016 ruling, the trial court again considered Mother’s move to Illinois in addition to her
recent move back to Tennessee. Although the trial court found that Father offered more
stability at present, the court pointed out that Mother’s move back to Tennessee improved
her position. The court found that Mother’s move back to Tennessee provided her with a
“greater network of support” and placed her in a stronger position to co-parent. The court
stated that Mother was living in a “somewhat crowded” home but credited her testimony
that the living situation was temporary and that she would seek separate housing when
possible. The evidence in the record before us does not preponderate against the trial
court’s findings.

        We conclude that the trial court did not abuse its discretion in devising a
residential parenting schedule that allows both parties “to enjoy the maximum
participation possible in the life of the child.” Tenn. Code Ann. § 36-6-106(a). The
result the trial court reached is not outside the spectrum of rulings that reasonably results
from applying the correct legal standards to the evidence. We, therefore, decline to
“tweak” the residential parenting schedule “in the hopes of achieving a more reasonable
result than the trial court.” Eldridge, 42 S.W.3d at 88.

                                        CONCLUSION

      The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against the appellant, Travis Daniel Woolbright, for which execution
may issue if necessary.


                                                     ________________________________
                                                     ANDY D. BENNETT, JUDGE




                                            - 11 -